DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2021 has been entered. Accordingly, pending in this Office action are amended claims 1-20 and new claims 21-31.
Reissue Applications

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,166,010 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 11-16, 18, 19 and 25-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 7,939,889) in view of Xie et al. (US 20130187228).
Regarding claim 11, Yu (e.g. fig. 7, 9B, and 10B) teaches a device comprising: a first fin (24, 64, 66; col. 5/ll. 3-14; 30-33) disposed over a semiconductor substrate 20, wherein the first fin has a first width W; a first source/drain feature 64/66 disposed over a recessed 59 portion of the first fin 24 wherein first source/drain feature 64/66 has a first portion 64/24 that has the first width W and a second portion 66 disposed over the first portion that has a second width W’’ that is greater than the first width W; a dielectric isolation 22 feature disposed over the semiconductor substrate 20, wherein the dielectric isolation feature 22 is disposed entirely along sidewalls of the recessed portion 59 of the first fin and disposed partially along sidewalls of the first portion 24 (see fig.9B; col. 4/ll. 55-60) of the first source/drain feature; first sidewall spacers 60 (i.e. col. 4/ll. 39-40) disposed over the dielectric isolation feature 22 and partially along the sidewalls of the first portion 24 (i.e. fig. 9B) of the first source/drain feature wherein the first sidewall spacer 60 are not disposed along sidewalls of the second portion 64/66 of the first source drain . defined between the between bottom surface of the second portion 64/66 of the first source and drain feature and the top surface of the second portion 64/66]; and wherein the second height is inversely proportional to the first height1.

    PNG
    media_image1.png
    542
    883
    media_image1.png
    Greyscale

Although Yu discloses embodiments including one fin, it would have been obvious to one of ordinary skill in the art that these embodiments are exemplary units that will be repeated in series to configure a driving circuit (col. 1/ll. 12-17). Yu does not explicitly teaches a second repetitive unit and thus a second fin separated by a distance S and e.g. fig. 1A) teaches a fin effect transistor device 100 comprising a plurality of fins 16 separated by a distance S and by a dielectric isolation structure 18. It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the structure disclosed by Yu as suggested by Xie in order to obtain multiple fins separated by dielectric isolation regions to increase the capacity of the device by forming plural transistors on the same substrate. The multiplicity of parts is not considered an innovation over the prior art unless this duplication of part creates a synergistic combination or unexpected results. See St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977).  Also, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art and because a person of ordinary skill has a good reason to pursue the known option within his or her technical grasp (see KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385 (2007).
Regarding claim 12, Yu does not suggest the claimed limitations. However, Xie (e.g. fig. 1A) teaches a plurality fins 16 including second portions (e.g. diamond shaped top portions). The second portion of the first source/drain feature 16 includes a first facet that is parallel to a second facet, and a third facet that is parallel to the fourth facet. Note that the diamond shaped tip portion of the fin 16 includes two set of parallel facets. Xie suggests that a diamond shaped fin tip portion is an alternative shape to reduce the resistance of the source/drain portions [¶¶ 0030; 012].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made  to make the source/drain features of Yu having diamond shape that will includes a first facet parallel to a second In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 13, Yu in view of Xie teaches a gate structure 40/42 disposed over a non-recessed portions of the first fin and a non-recess portion of the second fin (see Yu fig. 10C). Yu teaches a gate dielectric layer 40 including a high k dielectric material and a gate electrode including a metal material (col. 3/ll. 60-65; col. 4/ll. 1-10). 
Regarding claim 14, Xie (see annotated fig. 1A below) teaches the second portion of the first source/drain feature 16 and the second portion of the second source/drain feature 16 each has a width W defined as a greatest distance between two vertexes respectively of the second portion of the first source/drain feature and the second portion of the second source/drain feature and the width is inversely proportional to the first height H1. It is noted that the claim language does not recite the specific proportion constant “my=k” and thus any two dimensions within the device can be used to express a proportion since the product of two constant is a constant.

    PNG
    media_image2.png
    507
    650
    media_image2.png
    Greyscale

Regarding claim 15, Xie (see annotated  fig. 1A above) wherein a merging distance M is defined between a vertex of the second portion of the first source/drain feature and a vertex of the second portion of the second source/drain feature and the merging distance is proportional to the first height H1.
Regarding claim 16, Yu (e.g. fig. 7, 9C, and 10C) teaches a device comprising: a first fin (24, 64, 66; col. 5/ll. 30-33), a dielectric isolation feature 22 disposed on a semiconductor substrate 20; a first fin formed on the semiconductor substrate 20 and at least partially surrounded by the dielectric isolation feature 22, the first fin having a first width W measured between opposing sidewalls of the dielectric isolation feature 22, wherein a portion of the first fin have a top surface that is lower than a top surface of the dielectric isolation feature 22 (i.e. interface of the original fin 24 and the regrowth 64; col. 5/ll.20-25); a first source/drain feature 64 disposed directly on the top surface of the portion of the first fin wherein the first source/drain feature 64 has a first portion at least partially surrounded by the dielectric isolation feature 22 and having the first width W e.g. annotated fig. 1A see above with respect to claim 14) teaches a fin effect transistor device 100 that comprises a plurality of fins 16 separated by a distance S and merging distance M defined between the second portion of the first source/drain feature and the second portion of the second source/drain feature that is proportional to the spacer height.  Moreover, Xie It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the structure disclosed by Yu as suggested by Xie in order to obtain multiple fins separated by dielectric isolation regions to increase the capacity of the device by forming plural 
Yu view of Xie does not explicitly teach an alternative embodiment such that the merging distance decreases as the spacer height decreases and the merging distance increases as the spacer height increases (new limitation).  However, Yu teaches that enlarging the source/drain regions reduces the contact and the source/drain resistance.  In the instant combination, an increment in source/drain region will reduce the merging distance. Also, it is disclosed by Yu that the height of the fin is variable and will scale with the down scaling of the integrated circuit (col. 3/ll. 34-39; col. 5/ll. 38-40, 49-56). As it is known in the art, the height of the fin is directly proportional to the length of the gate channel.  Shortening of the length of the channel region increases the drain biases. Therefore, a shorter channel will require wider contacts to compensate for an increment in drain resistance. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the structure disclosed by Yu in view of Xie as to have a wider source/drain areas when the height of the fin is decreased to compensate for an increment in drain resistance due to an increment in the source/drain bias.
Regarding claim 18, Yu in view of Xie teaches a gate structure 40/42 disposed over a non-recessed portions of the first fin and a non-recess portion of the second fin (see Yu fig. 10C). Yu teaches a gate dielectric layer 40 including a high k dielectric material and a gate electrode including a metal material (col. 3/ll. 60-65; col. 4/ll. 1-10). 
Regarding claim 19, Yu (e.g. fig. 10C), teaches that the first portion of the first source/drain feature 64 has a sidewall that includes a first segment that is covered by the dielectric isolation feature 22, a second segment that is covered by respectively by the first fin spacers 62 and a third segment that is not covered by the dielectric isolation feature 22 and the first fin spacers 56, respectively (i.e. top port ion 66) whereas Xie (e.g. fig. 1A) teaches that this unit can be duplicated in series.
Regarding claim 25, Yu in view of Xie teaches that the dielectric isolation feature is disposed between the first fin and the second fin (i.e. Xie’s fig. 1A  shows that the plurality of fins 16 are separated from each other by a dielectric isolation feature 18 [¶0020]).
Regarding claim 26, Yu in view of Xie teaches that the first fin and the second fin include a first semiconductor material, the first source/drain feature 64/66 and the second source/drain feature 64/66 include a second semiconductor material, the dielectric isolation feature 22 includes a first dielectric material, and the first fin spacers 62 and the second fin spacers 62 include a second dielectric material (see Yu col. 3/ll.28-34; col. 4/l. 66;col. 5/ll.15,  20-30).
Regarding claim 27, Xie teaches that the first portion of the first source/drain feature 16 has a first interface with the second portion of the first source/drain feature and the first portion of the second source/drain feature 16 has a second interface with the 

    PNG
    media_image3.png
    440
    637
    media_image3.png
    Greyscale

Regarding claim 28, Xie (e.g. fig. 1A) teaches that the second portion of the first source/drain feature 16 and the second portion of the second source/drain feature 16 each have a height H1 defined as a distance above the first interface and the second interface, respectively, wherein the height is inversely proportional to the spacer height H2.
Regarding claim 29, Xie (e.g. fig. 1A) teaches the merging distance M is a positive number.
Regarding claim 30. Yu (e.g. fig. 10C) in view of Xie (e.g. fig. 1A) teaches that  the first portion of the first source/drain feature 64 is connected to the second portion of the 
Regarding claim 31 Xie (e.g. fig. 1A) teaches that  the second portion of the first source/drain feature is diamond-shaped and has a first width W’’ defined between vertexes of the first source/drain feature, wherein the first width W’’ is inversely proportional to the spacer height H1; and the second portion of the second source/drain feature is diamond-shaped and has a second width W’’ defined between vertexes of the first source/drain feature, wherein the second width is inversely proportional to the spacer height H1.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yu et al. (US 7,939,889) in view of Xie et al. (US 20130187228) further in view of Kuhn et al. (US 20120138886). 
Regarding claim 20, Yu view of Xie does not teach that the first and second source/drain features are merged together such that the first and second/source drain features physically contact one another “zero distance”. However, Kuhn teaches a fin structure having a first and a second source/drain features are merged together such that KSR International Co. v. Teleflex Inc., 550 U.S.-,82 USPQ2d 1385 (2007)). In this case, negative merging distance are understood as no distance therebetween the fins.
Response to Arguments
Applicant’s arguments filed on 01/06/2021 with respect to claims 11-20 and 25-31 were not persuasive.
Applicant argued that the Prior Art does not teach the device claimed on claim 11 without elaborating into any specific argument. However, amended claim 11 is unpatentable over Yu in view of Xie as the reasons set forth above. It is noted that the outstanding rejection is currently based on the disclosure connected to figure 9B which was not previously relied on.
Applicant argues that the cited references do not disclose a relationship between a merging distance between source/drain features and spacer height, such as recited in Independent Claim 16.  This is not persuasive because Yu teaches that enlarging the source/drain regions reduces the contact and the source/drain resistance.  In the instant combination, enlarging the source/drain regions result in to a reduced merging distance. Also, it is disclosed by Yu that the height of the fin is variable and will scale with the down 
Applicant argues that secondary reference Xie’s FIG. 1A depicts fins 16 separated by an alleged merging distance, but is completely silent regarding any correlation or relationship between the “merging distance” and spacer height. However, Xie reference was used to show that a FINFET device comprises a plurality of transistor units separated by a distance while Yu is used to show the structural limitations of the claimed single transistor.  The embodiments disclosed by Yu are schematic in nature and in practice they are repeated to match the design requirements of the integrated circuit. Xie teaches that as FINFET array comprises a plurality of fins separated from each other by a distance.  Therefore, when the embodiment disclosed by Yu is repeated in series as disclosed by Xie the fin structure of the combination including to first portion, the spacer and the top portion will be separated from each other by a distance.
Applicant concluded that the Prior Art does not suggest the new added limitation of “wherein the merging distance is proportional to the spacer height, such that the merging distance decreases as the spacer height decreases and the merging distance increases as the spacer height increases” Nonetheless, the disclosure of Yu in view of Xie suggests that this relation would have been obvious to one of ordinary skill in the art at the time of the invention.  Yu’s embodiment are not restricted to any specific fin’s heights and/or source/drain’s widths (col. 3/ll. 33-39). Yu discloses that enlarging the 
Allowable Subject Matter
Claims 1-10 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not show a method of making a device including the step of forming a fin sidewall having a first height and an epitaxially regrowth fin portion having a second height wherein the second height is inversely proportional to the first height and the first height is adjusted during the process that forms the first sidewall spacers and the second sidewall spacers to tune the second height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912.  The examiner can normally be reached on Monday to Friday 9:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARDO ANDUJAR/
Primary Examiner, Art Unit 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner, Art Unit 3991


/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In a case, when the second height increases the first height decreases because this change will make 66/66 thinner. When the second height decreases, the first height increases because this will make 66/64 thicker.